Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to the following:

    PNG
    media_image1.png
    122
    370
    media_image1.png
    Greyscale

As filed, claims 1-5 and 9-15 are pending; and claims 6-8 and 16-18 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020 has been considered by the Examiner except Cite No. 20 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where it was lined through, because it was a duplicate of Cite No. 15.

The information disclosure statement (IDS) submitted on 1/21/2022 has been considered by the Examiner.




Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/787,151, filed on 10/26/2015.

Election/Restrictions
Regarding the election of species requirement, the Applicant made their election, which is shown below, with traverse.  The traversal is on the ground(s) that the Office has not established that a serious burden existed to search the limitations of claim 1 or its associated dependent claims.  There has also been insufficient explanation provided to meet the requirement of establishing a lack of Unity of Invention.
	This is not found persuasive because the instant compounds are drawn to different structural cores and a host of distinct species between the different structural cores.  The only portion of the instant compounds that is shared by all species within the compound of instant formula (A) is 
    PNG
    media_image2.png
    248
    87
    media_image2.png
    Greyscale
, which is not a special technical feature that result in a contribution over the prior art.  As such, the instant compounds lack unity of invention.
Accordingly, the election of species requirement is still deemed proper and is therefore made FINAL.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image3.png
    235
    185
    media_image3.png
    Greyscale
, which is 2,4-di(benzo[d][1,3]dioxol-5-yl)-4-oxobutanoic acid, and such species can be found on pg. 7 of the instant specification.  The claims, which read on the elected species, are instant claims 1-5 and 9-15, according to Applicant’s reply filed on 6/7/2022.  However, the Examiner finds that claims 1 and 9-15 do not read on the elected species because claims 1 and 9-15 failed to encompass the limitation of RA1 and RA2 are vicinal and together with the carbon atoms to which they are attached form a ring and are -O-CH2-O-.  Accordingly, only claims 2-5 will be examined herein.

Claims 1 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art.  

According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.

The abovementioned claims 2-5 are dependent upon withdrawn claim 1 and thus, the Examiner would recommend the incorporation of all the limitations of claim 1 into claims 2-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over "From in Silico Discovery to Intracellular Activity:  Targeting JNK-Protein Interactions with Small Molecules”, hereinafter Kaoud, as evidenced by “c-Jun N-terminal kinase 2 (JNK2) antagonizes the signaling of differentiation by JNK1 in human myeloid leukemia cells resistant to vitamin D", hereinafter Chen-Deutsch.  For both references, see IDS filed 11/6/2020.


Regarding claims 2-5:
Determining the scope and contents of the prior art:   
Kaoud, for instance, teaches a compound of 2,4-di(benzo[d][1,3]dioxol-5-yl)-4-oxobutanoic acid as JNK2 inhibitor that can be used to treat cancer.

    PNG
    media_image4.png
    400
    593
    media_image4.png
    Greyscale

(Kaoud, pg. 721, left column, 2nd-3rd paragraph)

    PNG
    media_image5.png
    577
    782
    media_image5.png
    Greyscale

(Kaoud, pg. 723, Figure 3B, compound 8)

Wherein: instant variable RA0 is H; instant variables RA1 and RA2 are vicinal and together with the carbon atoms to which they are attached form a ring and is -OCH2O-; instant variable RA3 is H; instant variables RA4 and RA5 are vicinal and together with the carbon atoms to which they are attached form a ring and is -OCH2O-; instant variable RA6 is H; instant variable RA7 is COOH; and instant variable mA is 0.


    PNG
    media_image6.png
    459
    486
    media_image6.png
    Greyscale

(Kaoud, pg. 723, Table 1, No. 8)

Ascertaining of the difference between the prior art and the claim at issue:   
Kaoud, for instance, did not explicitly teach that the abovementioned JNK2 inhibitor can be used to treat leukemia.

Finding of prima facie obviousness --- rationale and motivation:   
Due to (1) the high level of skill in the art; (2) the high level of education in the art; and (3) that knowledge of the art is imputed to the hypothetical person of ordinary skill in the art—the Examiner finds that that the abovementioned deficiencies Kaoud is cured by common knowledge, which is taught by Chen-Deutsch, that a chemist would have had at the time of invention.  Chen-Deutsch, for instance, teaches that JNK2 inhibitor can be useful as an anti-leukemia drug for treating leukemia, such as acute myeloid leukemia. 


    PNG
    media_image7.png
    420
    789
    media_image7.png
    Greyscale

(siJNK2 = JNK2 inhibitor)(Chen-Deutsch, pg. 1377, right column, 2nd paragraph)

With respect to this difference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
MPEP 2144(II) states that the strongest rationale for the combining of references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning…that some advantage or expected beneficial result would have been produced by their combination. See In re Sernaker, 702 F.2d 989, 994-95 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1468, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or  process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).  
Thus, the Examiner finds that it would have been prima facie obvious at the time the invention was made for the skilled artisan to modify the therapeutic utility of the abovementioned compound of Kaoud to include the treatment of leukemia, as taught by Chen-Deutsch, in order to arrive at the instant process because JNK2 inhibitor as an anti-leukemia drug is a known knowledge that a skilled artisan would have known and use.

Claim Objections
Claim 2 is objected to because of the following informalities:  
a)	Regarding claim 2, the claim used the term, “mean” in the following phrase:

    PNG
    media_image8.png
    79
    650
    media_image8.png
    Greyscale

Such term can be further clarified by using -- is -- or – are --.

Conclusion
Claims 2-5 are rejected.
Claim 2 is objected.
Claims 1 and 9-15 are withdrawn.
Claims 6-8 and 16-18 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626